82 Ariz. 404 (1957)
313 P.2d 1120
Edward TOROSIAN, Intervenor-Appellant, and Rillito Race Track, Inc., a corporation, Garnishee-Appellant,
v.
John J. PAULOS et al., O.J. Farness, Peter Teti, Marjorie B. Ross, and Pioneer Constructors, a corporation, Plaintiffs-Appellees.
Nos. 6181, 6206, 6207, 6208, 6209, 6210.
Supreme Court of Arizona.
October 2, 1957.
Lewis, Roca, Scoville & Beauchamp, by Walter Cheifetz, Phoenix, for intervenor.
Scruggs & Rucker, Tucson, for garnishee.
Darnell, Holesapple, McFall & Spaid, Tucson, for John J. Paulos, et al.
Mesch, Kemper & Jasper, Tucson, for O.J. Farness.
Darrow & D'Antonio, Tucson, for Peter Teti.
Cole & Barry, Tucson, for Marjorie B. Ross.
Houston & Nihan and Fickett & Dunipace, Tucson, for Pioneer Constructors.
UDALL, Chief Justice.
Motions for rehearing in the above-entitled consolidated causes were timely filed by Edward Torosian, intervenor-appellant, and Rillito Race Track, Inc., garnishee-appellant, from the decision rendered June 25, 1957, reported in 82 Ariz. 304, 313 P.2d 382. The court now being fully advised in the premises finds no merit to the Torosian motion for rehearing, and it is therefore denied. It does appear, however, that there is merit to the Rillito motion in that the court inadvertently made the following misstatement of fact, viz.:
"However, it gave notice of appeal in only the Paulos case (No. 6210, supra). *405 Nevertheless, it caused to be docketed in this court the five separate appeals noted above." (Appearing on page 309 of 82 Ariz., supra.)
It should have stated and is hereby corrected to read as follows:
"Notices of appeal were timely filed and the five cases were docketed in this court as noted above."
Quite obviously this error in nowise affected the decision rendered. Rillito's motion for rehearing is granted solely for the purpose of correcting the record to speak the truth. The result remains the same, and the original opinion, as above modified, is in all respects reaffirmed for the reasons set forth therein.
WINDES, PHELPS and STRUCKMEYER, Jr., JJ., concur.
JOHNSON, J., did not participate.